DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on March 14, 2022 have been considered by the examiner (see attached PTO-1449 form).

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8+ of the 03/14/2022 Remarks that Nandi fails to disclose “updating, by an administrator, a first rating tag of a first content portion from the media content with a new rating tag; storing, by the processing unit, the new rating tag for the first content portion in a first user profile of a user; based on a determination, by the processing unit, that the user with the first user profile is requesting the media content to be rendered, the first user profile comprising a permission level for the user: and filtering, by the processing unit, the plurality of content portions from the media content based on the permission level, wherein, in response to the new rating tag of the first content portion exceeding the permission level in the first user profile, filtering out the first content portion”. 
In response to argument, Examiner respectfully disagrees.  Nandi discloses in paragraph 0057 that segment 103(3) having a content rating tag indicating that its content is unacceptable to the user (based on the user's preferences 111), the content manager 110 may cause player 109 to alternate the segment.  For example, a first alternative segment for the R-rated segment 103(3) is provided as alternative segment 105, which is assigned a corresponding content rating tag 106 indicating that its content is rated "PG-13." Additionally, a second alternative segment for the R-rated segment 103(3) is provided as alternative segment 107, which is assigned a corresponding content rating tag 108 indicating that its content is rated "PG.".  Thus, if content manager 110 detects that segment 103(3) is unsuitable for playback, it may determine whether either of the alternative segments 105 and 107 are suitable (based on the user's preferences and the alternative segments' respective content ratings). If one of the alternative segments 105 and 107 is determined as being suitable for playback, then content manager 110 may cause player 109 to replace segment 103(3) with the appropriate one of the alternative segments in its output 113 during its playback of the work 101.  Paragraph 0055 of Nandi discloses the user preference of a user may specify a desired level of content rating e.g., PG, PG-13 or R can be changed and stored at data storage device 112.  Therefore, Nandi discloses “updating, by an administrator, a first rating tag of a first content portion from the media content with a new rating tag; storing, by the processing unit, the new rating tag for the first content portion in a first user profile of a user”.  Furthermore, paragraph 0055 discloses when managing a user’s preference settings, a more restrictive content maybe played back based on further content ratings that designate segments that may be offensive/explicit based on the user's religious views and/or other characteristics.  Therefore, Nandi discloses “based on a determination, by the processing unit, that the user with the first user profile is requesting the media content to be rendered, the first user profile comprising a permission level for the user”.  Finally Nandi discloses in paragraph 0057 that if content manager 110 detects that segment 103(3) is unsuitable for playback, it may determine whether either of the alternative segments 105 and 107 are suitable (based on the user's preferences and the alternative segments' respective content ratings). If one of the alternative segments 105 and 107 is determined as being suitable for playback, then content manager 110 may cause player 109 to replace segment 103(3) with the appropriate one of the alternative segments in its output 113 during its playback of the work 101. Thus, in certain embodiments, the content manager 110 may cause player 109 to skip the playback of certain segments in work 101 that exceed the user's minimal settings (as defined in preference settings 111), or the content manager 110 may cause player 109 to replace the offending segment's content with alternative content--e.g., a "cleaner" version of the content or an advertisement, etc.  Therefore Nandi discloses “filtering, by the processing unit, the plurality of content portions from the media content based on the permission level, wherein, in response to the new rating tag of the first content portion exceeding the permission level in the first user profile, filtering out the first content portion”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 10, 13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nandi (U.S. Pub. No. 2012/0311625).

Regarding claims 1, 8 and 15, Nandi discloses a system comprising: 
a content rendering device (see fig. 1 (Player, 109)); and 
a content server (see fig. 1 (source, 102));
wherein, the system is configured to perform a method comprising: 
accessing, by the content rendering device, a media content from the content server (see paragraph 0041; the source 102 may reside on or be locally coupled to player 109, such as where work 101 is downloaded via a communication network to local data storage of player 109), the media content comprising a plurality of content portions (see paragraph 0043 and figs. 1, 2; work 101 (e.g., movie) has its content divided into a plurality of segments, shown as segments 103(1), 103(2), 103(3), and 103(4));  
determining, by the content rendering device, a rating tag associated with each content portion from the media content (see paragraph 0044, figs. 1 and 2; predefining the segments and their respective content ratings. The analysis for defining the segments and/or respective content ratings may be performed dynamically (e.g., in response to player 109 requesting acquisition, e.g., download, or playback of the work 101));
updating, by an administrator, a first rating tag of a first content portion from the media content with a new rating tag (see paragraph 0057 that segment 103(3) having a content rating tag indicating that its content is unacceptable to the user (based on the user's preferences 111), the content manager 110 may cause player 109 to alternate the segment.  For example, a first alternative segment for the R-rated segment 103(3) is provided as alternative segment 105, which is assigned a corresponding content rating tag 106 indicating that its content is rated "PG-13." Additionally, a second alternative segment for the R-rated segment 103(3) is provided as alternative segment 107, which is assigned a corresponding content rating tag 108 indicating that its content is rated "PG.".  Thus, if content manager 110 detects that segment 103(3) is unsuitable for playback, it may determine whether either of the alternative segments 105 and 107 are suitable (based on the user's preferences and the alternative segments' respective content ratings). If one of the alternative segments 105 and 107 is determined as being suitable for playback, then content manager 110 may cause player 109 to replace segment 103(3) with the appropriate one of the alternative segments in its output 113 during its playback of the work 101); 
storing, by the processing unit, the new rating tag for the first content portion in a first user profile of a user (see paragraph 0055; the user preference of a user may specify a desired level of content rating e.g., PG, PG-13 or R can be changed and stored at data storage device 112); 
based on a determination, by the processing unit, that the user with the first user profile is requesting the media content to be rendered, the first user profile comprising a permission level for the user (see paragraph 0055; when managing a user’s preference settings, a more restrictive content maybe played back based on further content ratings that designate segments that may be offensive/explicit based on the user's religious views and/or other characteristics): 
filtering, by the processing unit, the plurality of content portions from the media content based on the permission level, wherein, in response to the new rating tag of the first content portion exceeding the permission level in the first user profile, filtering out the first content portion (see paragraph 0057, fig. 1, fig. 2; if content manager 110 detects that segment 103(3) is unsuitable for playback, it may determine whether either of the alternative segments 105 and 107 are suitable (based on the user's preferences and the alternative segments' respective content ratings). If one of the alternative segments 105 and 107 is determined as being suitable for playback, then content manager 110 may cause player 109 to replace segment 103(3) with the appropriate one of the alternative segments in its output 113 during its playback of the work 101. Thus, in certain embodiments, the content manager 110 may cause player 109 to skip the playback of certain segments in work 101 that exceed the user's minimal settings (as defined in preference settings 111), or the content manager 110 may cause player 109 to replace the offending segment's content with alternative content--e.g., a "cleaner" version of the content or an advertisement, etc.); and 
rendering, by the processing unit, content portions of the plurality of content portions that were not filtered out by the filtering (see paragraphs 0057, 0059; If one of the alternative segments 105 and 107 is determined as being suitable for playback, then content manager 110 may cause player 109 to replace segment 103(3) with the appropriate one of the alternative segments in its output 113 during its playback of the work 101). 

Regarding claims 3, 10 and 17, Nandi discloses everything claimed as applied above (see claims 1, 8 and 15).  Nandi discloses wherein the administrator is associated with a master user profile that does not bypass rendering of any content portions from the media content (see paragraphs 0017, 0022, 0025).

Regarding claims 6, 13 and 19, Nandi discloses everything claimed as applied above (see claims 1, 8 and 15).  Nandi discloses wherein the rating tags are assigned to the plurality of content portions by a content provider (see paragraphs 0046, 0048, 0054 and fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi as applied to claim 1 above, and further in view of Durden et al. (U.S. Pub. No. 2011/0321080).
Regarding claims 7, 14 and 20, Nandi discloses everything claimed as applied above (see claims 1, 8 and 15).  However, Nandi is silent as to wherein in response to the first content portion being associated with an empty/blank rating tag, filtering out the first content portion. 
Durden et al. discloses wherein in response to the first content portion being associated with an empty/blank rating tag, filtering out the first content portion (see abstract). 
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Nandi with the teachings of Durden et al., the motivation being to enable modifying the program. 

Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi as applied to claim 1 above, and further in view of Oswal et al. (U.S. Pub. No. 2018/0376204).

Regarding claims 4, 11 and 18, Nandi discloses everything claimed as applied above (see claims 1, 8 and 15).  However, Nandi is silent as to wherein determining the rating tag further comprises: assigning rating tags to each content portion in the media content by automatically scanning the media content using machine learning. 
Oswal et al. discloses wherein determining the rating tag further comprises: assigning rating tags to each content portion in the media content by automatically scanning the media content using machine learning (see paragraph 0056). 
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Nandi with the teachings of Oswal et al., the motivation being to improve performance and accuracy of algorithm. 

Regarding claims 5 and 12, Nandi and Oswal et al. discloses everything claimed as applied above (see claims 4 and 11).  Oswal et al. discloses wherein the rating tags are determined and assigned in real-time while accessing the media content (see paragraph 0051). 

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi as applied to claim 1 above, and further in view of Ku et al. (U.S. Pub. No. 2009/0133089).

 Regarding claims 2, 9 and 16, Nandi discloses everything claimed as applied above (see claims 1, 8 and 15).  However, Nandi is silent as to wherein the user is first user and the permission profile is a first permission level, and in response to a second user profile of a second user having a second permission level that exceeds the rating tag of the first content portion, rendering the first content portion. 
Ku et al. discloses wherein the user is first user and the permission profile is a first permission level, and in response to a second user profile of a second user having a second permission level that exceeds the rating tag of the first content portion, rendering the first content portion (see paragraphs 0038-0039, 0041).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Nandi with the teachings of Ku et al., the motivation being to override parental control. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 26, 2022.